Name: Commission Regulation (EEC) No 2299/81 of 10 August 1981 amending Regulation (EEC) No 1077/81 on a standing invitation to tender for levies and/or refunds on exports of white sugar to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 225/ 12 Official Journal of the European Communities 11 . 8 . 81 COMMISSION REGULATION (EEC) No 2299/81 of 10 August 1981 amending Regulation (EEC) No 1077/81 on a standing invitation to tender for levies and/or refunds on exports of white sugar to Poland HAS ADOPTED THIS REGULATION : Article 1 1 . Article 5 (2) of Regulation (EEC) No 1077/81 is hereby replaced by the following : '2 . The sugar must be delivered on dates to be agreed between the Contracting Parties either : (a) in jute sacks containing 50 kilograms net fob European ports of the Community, or (b) in sacks (50 kilograms) in railway wagons free ­ at-frontier either Federal Republic of Germa ­ ny/GDR or Federal Republic of Germany/ Czechoslovakia.' 2 . The following shall be inserted as (f) in Article 6 (2) of Regulation (EEC) No 1077/81 : '(f) to which of the alternative delivery conditions referred to in Article 5 (2) (a) and (b) the offer refers .' 3 . Article 6 (3) (a) of Regulation (EEC) No 1077/81 is hereby replaced by the following : '(a) it relates to a quantity not less than 5 000 tonnes of sugar.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector (*), and in parti ­ cular Articles 12 (3), 18 (5) and 19 (4) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar market (2), and in particular Article 1 ( 1 ) thereof, Whereas in accordance with Commission Regulation (EEC) No 1077/81 of 22 April 1981 on a standing invitation to tender for levies and/or refunds on the export of white sugar to Poland (3), as last amended by Regulation (EEC) No 2157/81 (4), partial invitations to tender have been held for the export of white sugar to Poland ; whereas in order to respond more effectively to the urgency of the situation the conditions of sale of this sugar should be revised ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, Article 2 This Regulation shall enter into force on 11 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 177, 1 . 7 . 1981 , p . 4. (2 ) OJ No L 75, 28 . 3 . 1972, p . 5 . (3) OJ No L 112, 24 . 4. 1981 , p . 10 . ( «) OJ No L 210, 30 . 7 . 1981 , p . 31 .